Citation Nr: 0517946	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a right knee injury from June 1, 1997 through 
April 7, 1999.

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a right knee injury from June 1, 1999 through 
February 6, 2002.

3.  Entitlement to a rating in excess of 40 percent for the 
residuals of a right knee injury from April 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to May 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which granted 
service connection for the veteran's right knee disorder, 
rated 10 percent from June 1, 1997 under Diagnostic Codes 
(Codes) 5003-5257 (for rating arthritis and 
instability/laxity).  In August 1999, the RO assigned 
separate ratings for arthritis and for laxity/instability, 
effective from the date of grant of service connection.  
Subsequent rating decisions assigned various ratings for 
different stages during the appellate period (which 
encompasses from June 1, 1997 to the present) including 
temporary total ratings following surgeries in April 1999 and 
February 2002.  Since this appeal stems from the veteran's 
dissatisfaction with the initial rating assigned following 
the award of service connection, and staged ratings have been 
assigned, the issue has been characterized to reflect that 
all stages of the rating (other than the convalescent periods 
when a total rating was in effect) are for consideration.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In November 
2002, the Board undertook development of the evidence under 
then-existing authority.  In August 2003, the case was 
remanded for such development, and to afford the RO initial 
consideration of the additional evidence received.  


FINDINGS OF FACT

1.  From June 1, 1997 through April 7, 1999, the veteran's 
residuals of a right knee injury were manifested by pain and 
fatigability, degenerative changes, extension to 0 degrees, 
flexion to at least 125 degrees, and no more than slight 
instability.

2.  From June 1, 1999 through February 6, 2002, the residuals 
of a right knee injury were manifested by pain, degenerative 
changes, extension to 0 degrees, flexion to at least 110 
degrees, and severe instability.

3.  From April 1, 2002, the residuals of a right knee injury 
were manifested by pain, degenerative changes, extension to 0 
degrees, flexion to at least 120 degrees, and severe 
instability.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's residuals of a right knee injury from June 1, 1997 
through April 7, 1999.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, 5261, 5257 (2004).

2.  A 40 percent rating (based on a formulation of 30 percent 
for instability under Code 5257 combined with 10 percent for 
arthritis with painful motion) is warranted for the veteran's 
residuals of a right knee injury from June 1, 1999 through 
February 6, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5260, 5261, 5257 (2004).

3.  A rating in excess of 40 percent is not warranted for the 
veteran's residuals of a right knee injury from April 1, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5260, 5261, 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in letters dated in March 
2002, February 2003, March 2004, and November 2004.  These 
letters informed him of his and VA's responsibilities in 
claims development, and specifically advised him of the type 
of evidence that was necessary to substantiate this claim.  
The letters, the initial rating decision in August 1998, the 
statement of the case (SOC) in November 1998, the Remand in 
August 2003, and the supplemental statements of the case 
(SSOC) in August 1999, August 2002, and April 2005, notified 
the veteran of applicable laws and regulations, of what the 
evidence showed, and why the ratings assigned were as they 
were.  Notice on the "downstream" issue of an increased 
initial rating was properly provided via SOC.  See VAOPGCPREC 
8-2003 (Dec. 2003).  

Regarding notice content, the veteran was advised verbatim in 
the November 2004 letter to submit any evidence or 
information he may have pertaining to his appeal.  Via this 
letter and prior correspondence, he was asked to identify or 
submit any additional medical evidence which may support the 
claims, advised of the type of evidence that was necessary to 
establish entitlement to increased ratings, and asked to 
assist in obtaining any outstanding medical records or any 
other evidence or information supporting the claims.  He is 
not prejudiced by the Board's proceeding without any further 
notice; he has been notified of everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment for knee problems.  He has not 
identified any pertinent evidence outstanding.  VA arranged 
for examinations, including in February 1998, October 1999, 
March 2004, and July 2004.  VA's notice and assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that the veteran injured his 
right knee playing rugby during service in June 1996.  
Medical findings after the injury included a chondral defect 
in the medial femoral condyle, tears in the medial and 
lateral meniscus, and a complete tear of the anterior 
cruciate ligament (ACL).  He underwent arthroscopy in June 
1996 and reconstruction of the ACL in August 1996.  Physical 
examination of the right knee in November 1996 revealed well-
healed surgical incisions, moderate effusion, negative 
Lachman, negative pivot shift, no joint line tenderness, and 
range of motion from 0 to 140 degrees.  The diagnoses 
included surgically treated ACL insufficiency, medial 
meniscus tear, lateral meniscus tear, and medial femoral 
condyle chondral defect.  Records from February and March 
1997 reveal that the veteran was doing well post-operatively.  
A March 1997 record indicated that he was running a 9-minute 
mile with slight discomfort.  Observations at that time 
included average range of motion from 0 to 125 degrees, 
strength 5/5, negative Lachman's, and negative anterior 
Drawers.  The assessment was that the veteran was doing well 
and should continue his program.

On VA examination in February 1998, it was noted that the 
veteran had reasonable recovery after his ACL reconstruction 
but had remaining symptoms including significant morning 
stiffness, stiffness after sitting for 30 minutes or more, 
pain behind the patella, an inability to do weight squats, 
and occasional pain with steps.  The examiner noted that he 
veteran made his living as a fitness trainer, and indicated 
that the veteran did not run.  Physical examination revealed 
a three-inch scar on the anterior aspect of the right knee 
where he had the ACL reconstruction.  The veteran could 
extend the right knee to 0 degrees and flex it to 145 
degrees.  He had tenderness over the medial collateral 
ligament and no tenderness over the lateral collateral 
ligament.  McMurray's test was negative and Lachman's sign 
was negative.  The veteran's anterior drawer sign showed less 
than 2 mm. motion, which was the same as for the left knee.  
There was 2/4 crepitus over the right kneecap and only 1/4 
crepitus over the left.  He could do a full squat, but felt 
pressure in the right knee and could not step off his right 
knee in the squat position.  Neurological examination showed 
a normal Babinski, Hoffman, and Romberg signs, and normal 
deep tendon reflexes throughout.  X-rays were ordered.  The 
impression was degenerative joint disease right knee and 
status post ACL reconstruction of right knee, with mild to 
moderate impairment, some stiffness, some medial collateral 
tenderness, and mild crepitus.  X-rays revealed some 
chondromalacia and degenerative knee changes.

On the report of a November 1998 VA MRI examination of the 
right knee, it was noted that the veteran was status post ACL 
repair with clinical instability for two years.  The 
impression included status post ACL reconstruction with 
imaging characteristics which suggest the presence of ACL 
impingement; bone marrow, sub articular signal irregularity 
at the medial femoral condyle (MFC), differential diagnoses 
included the possible stress fracture, spontaneous 
osteonecrosis, or early osteoarthritis; and minimal 
irregularity of the inner margin of the posterior horn of the 
meniscus which may represent a partial small tear, with no 
evidence of a frank tear. 

VA outpatient treatment records from October 1998 through 
March 1999 show ongoing treatment for right knee complaints.  
Findings included pain, degenerative joint disease, 
chondromalacia, and minimal instability.  A December 1998 VA 
outpatient record shows complaints of persistent pain on the 
medial aspect of the right knee joint that increased with 
walking or running.  The examiner noted that a November 1998 
MRI showed a bone bruise in the MFC, a cartilage defect in 
the MFC, no frank meniscus tear, and an intact ACL graft with 
evidence of impingement.  Physical examination revealed: 
well-healed incision, no effusion, mild medial and lateral 
joint line tenderness, negative McMurray, range of motion 
from 0-140 degrees, no "V/V" laxity, Lachman 1+ with good 
endpoint compared to left side, negative pivot shift, 
negative "dial" at 30 and 90, negative posterior Drawer, 
and +PF (patellofemoral) crepitus.  The impression was ACL 
reconstruction with MRI evidence of impingement, mild 
clinical laxity, and evidence of early degenerative joint 
disease on the medial joint space.  

In a statement on his January 1999 VA Form 9, the veteran 
reported increasing pain and instability in the right knee.  
He indicated that a MRI in November 1998 showed a 
deterioration of the articular cartilage and a bruise on one 
of the condyles of his femur.  He asserted that the condition 
had impaired his ability to continue working as a fitness 
trainer. 

The impression on a report of March 1999 VA X-rays of the 
right knee was status post ACL repair without significant 
interval change, and osteochondral defect in the MFC.  A 
March 1999 VA outpatient treatment record shows that the 
veteran had full extension and flexion of the right knee, 
from 0 to 140 degrees.  Stability was reported as v/v.  
Crepitus was noted along the MFC.  Right knee scope was 
suggested.  Another March 1999 record shows complaints of 
right knee pain with range of motion from 0 to 130 degrees.  
The impression was right knee pain with OCD (osteochondritis 
dissecans) lesion.    

The veteran underwent right knee arthroscopy with 
chondroplasty of the MFC and patella at a VA facility on 
April 8, 1999.  Notes on the operative report indicated that 
at the time of the initial injury, the veteran had a MFC 
chondral injury that was drilled at the time of the ACL 
reconstruction.  It was noted that he complained of a small 
amount of effusion and persistent knee pain, mainly in the 
medial joint line.  Arthroscopic findings noted during the 
procedure included:  small area of fibrillation measuring 
less than 5 mm in diameter in the patellofemoral joint and 
the medial facet patellofemoral joint; no debris in the 
medial or lateral gutters; large articular cartilage lesion 
on the MFC that was most prominent when the knee was flexed 
to 90 degrees; evidence of previous meniscal debridement; no 
signs or evidence of pathology of the medial tibial plateau; 
intact ACL; femoral trochlea without lesions; and lateral 
compartment without debris or injury.  Chondroplasty of the 
MFC and patella was performed, and the medial femoral facet 
of the patella was debrided to relieve the area of 
fibrillation.  The postoperative plan was weight bear as 
tolerated and range of motion as tolerated.  The veteran was 
counseled on avoiding activities in full flexion and activity 
involving pivoting and high impact.     

A May 1999 letter from a VA physician indicates that the 
veteran underwent right knee arthroscopy with chondroplasty 
of the weight-bearing surface of his MFC on April 8, 1999.  
Postoperative instructions included to weight-bear as 
tolerated and to avoid activities that cover 90 percent of 
knee flexion.  This limitation was due to the fact that there 
was extensive cartilage loss inside his knee.  He was 
counseled to avoid most activities that involve pivoting and 
high impact.  A 30-day convalescent period was recommended.  

On VA examination in October 1999, the examiner reported that 
since the April 1999 operation, the veteran has had 
complaints of pain in the knee joint medially over the medial 
collateral ligament.  He was limited in his ability to walk 
any more than a mile and had trouble going up and down 
stairs.  The knee joint was unstable.  Physical examination 
revealed multiple surgical scars.  The veteran could walk 
without a limp and could walk on his heels and toes.  A 
slight limp favoring the right lower extremity was noted.  
The veteran could squat very poorly and could only get 
partway down because of pain in the right knee.  He did 10 
toe-raising exercises on the left without difficulty, but on 
the right he had marked pain and weakness and fatigability in 
doing the same.  Pain was noted over the medial aspect and 
the medial collateral ligament of the right knee joint, over 
the medial tibial plateau, and over the medial femoral 
condyle.  Negative patellar grind tests were noted 
bilaterally.  There was marked instability of the right ACL 
and the medial collateral ligament.  There was no swelling or 
effusion.  Range of motion of the right knee was from 0 
degrees of extension to 110 degrees of flexion, with pain on 
both full flexion and full extension.  There was atrophy of 
the right thigh and calf, with right knee pain, instability, 
weakness, and fatigability.  The diagnosis was internal 
derangement of the right knee joint with probable secondary 
degenerative arthritic changes, and weakness, fatigability, 
pain, limitation of motion, and atrophy of the right lower 
extremity.  The impression on the report of X-rays of the 
right knee showed screws and surgical tracks compatible with 
ACL repair; a narrowing patellofemoral compartment compatible 
with chondromalacia patella; an ossicle posterior to the 
joint, probably representing a fabella; and a questionable 
tiny suprapatellar effusion. 

VA outpatient treatment records show that in December 2000 
and January 2001 the veteran was seen for complaints of right 
knee pain with associated symptoms of popping, clicking, and 
locking.  He had difficulty with internal rotation and with 
ascending or descending stairs.  There was no giving way or 
swelling.  On examination, it was noted that the veteran had 
a possible 1/4 to 1/2 inch leg length inequality.  Physical 
examination revealed minimal medial joint effusion, no joint 
line pain, intact ligaments without pain, some LCL and ACL 
laxity with a positive anterior drawer sign, and a negative 
McMurray's medially and laterally.  The assessment was 
chronic knee pain, progressive.  

The impression on February 2001 MRI of the right knee was:  
status post ACL repair, graft appears intact; no definitive 
evidence of meniscus re-tear; subchondral sclerosis involving 
the MFC with likely osteochondral defect as well as 
subchondral edema; and high signal within the deep portion of 
the medial collateral ligament involving the meniscofemoral 
portion, which likely represents an old tear. 
In May 2001 the veteran was seen at a VA orthopedic surgery 
clinic with complaints of right knee grinding and catching, 
and medial sided pain with walking.  It was noted that he 
could run without instability and had no swelling or locking.  
Physical examination revealed some TTP over the MFC and no 
JLT (joint line tenderness).  Grinding was noted and range of 
motion of the right knee was from 0 to 130 degrees.  The 
assessment was ACL reconstruction with MFC osteochondral 
defect.  When seen again in December 2001, the veteran felt 
his knee was subluxing with certain motions.  Another surgery 
was scheduled.  The impression on December 2001 X-rays of the 
right knee was moderate degenerative joint disease medially 
and mild degenerative joint disease at the patellofemoral 
compartment, intraarticular bodies, and status post ACL 
repair. 

The veteran underwent right knee arthroscopy with 
chondroplasty of the medial femoral condyle at a VA facility 
on February 7, 2002.  In the operative report, it was 
indicated that he had complaints of pain and instability, and 
that it was felt that a major component was related to 
pseudoinstability with a lesser complaint of true 
instability.  Preoperatively he had a 1+ Lachman and an MRI 
demonstrated an intact ACL graft with no evidence of meniscus 
tears.  The postoperative diagnosis was right knee medial 
femoral chondrosis status post ACL reconstruction.  The plan 
was for testing to be performed in one to two months, with 
consideration of "Carticle/osteochondral allografting" if 
there was persistent pain, and consideration of revision of 
the right knee ACL reconstruction if the veteran had 
persistent complaints of true instability.     

A February 2002 letter from a VA physician indicates that the 
veteran underwent a right knee arthroscopy with chondroplasty 
of his medial femoral condyle on February 7, 2002.  He 
indicated that a 60-day convalescent period was required.

The veteran was fitted with a custom Townsend OA Unloader 
brace in early March 2002.  A subsequent March 2002 VA 
outpatient treatment record shows that the veteran returned 
to discuss further procedures.  Physical examination revealed 
the veteran had a normal gait and that range of motion of the 
right knee was from 0 to 120 degrees.  Additional findings 
included no effusion, +1 Lachman's with strong end point, 
negative "v/vm" and positive "mjlt", with "2+nv".  The 
examiner reported that it was too early to see the effects of 
the last surgery.

A July 2002 VA outpatient treatment record notes that the 
veteran reported continued problems with instability and 
pain.  Findings on physical examination included range of 
motion of the right knee from 0 to 135 degrees with minimal 
pain and no effusion; +1 medial opening with valgus stress, 
stable to varus stress; +2 Lachman's with no firm endpoint; 
+1 pivot; +2 anterior drawer; stable post drawer; medial TTP 
over MFC; and negative McMurray.  X-rays showed a MFC lesion 
with defect interference screws in place, and a femoral screw 
anterior positioned.  The assessment was right ACL 
insufficiency (probable stretching off the graft) and large 
MFC lesion.  A plan to redo the ACL with allograft and fresh 
frozen MJC osteochondral allograft or "mosiacplasty" 
depending on the size of the lesion was suggested.  The 
veteran was interested in the procedure and indicated he 
would schedule it when his work schedule allowed.  A 
subsequent outpatient treatment note indicates that a 
revision ACL reconstruction was scheduled for September 2002, 
but was cancelled by the veteran.   

On VA examination in March 2004, the examiner noted 
complaints of ongoing right knee pain, frequent feelings of 
instability, crepitant sensations, and pain climbing and 
descending stairs.  It was reported that the veteran was 
fitted with an Unloader type brace to transfer weightbearing 
forces on the area of a chondral defect.  Physical 
examination revealed no swelling or deformity of the knee.  
The veteran was barely able to squat to 50 percent, with pain 
in the medial aspect of the knee.  No definite crepitation 
was noted.  Slight articular crepitation was reported with 
active flexion and extension in the sitting position.  The 
patella was stable.  The right knee exhibited full extension 
to 0 degrees and flexion to 120 degrees with slight anterior 
discomfort.  Manipulation of the knee revealed a grade 1 
positive anteroposterior drawer sign, as well as a grade 1 
positive Lachman's sign, considered indicating residual ACL 
deficiency.  The thighs did not show major atrophy.  The 
diagnosis was status post multiple operative arthroscopies, 
as well as ACL reconstruction of the right knee.  The 
examiner reported a chronic right knee disability with 
evidence of residual ACL deficiency as well as articular 
cartilage defects of the knee (which was basically a form of 
traumatic arthritis).  The veteran had functional impairment 
with activities involving simple walking, and further 
difficulty with activities involving deep knee bending, 
stooping, squatting, and walking up and down hills.  There 
was evidence of instability with regard to pivoting or 
turning type of movements.  Impairment was based on pain, 
instability, and structural changes related to the initial 
injuries, as well as the surgical reconstruction of the ACL.  
There was no indication of incoordination.  Weakness did not 
appear to be a significant issue, and there was no indication 
of fatigability.  Repetitive activities involving the knee 
appeared to be associated with increased functional 
impairment on the basis of pain.  The examiner noted that the 
current condition of the veteran's knee was more or less 
static.  He reportedly reached a plateau regarding any 
possible improvement following his recent surgeries.  The 
examiner noted the potential for further deterioration and 
development of arthritic changes in the knee, and indicated 
that the veteran may prove to be a candidate for further 
surgical treatment, but that attempts at further 
reconstruction of the ACL at the present time did not appear 
to be indicated.  Hand-written notes at the end of the 
examination report indicated that an MRI showed an intact ACL 
graft, no evidence of further meniscus tear, no significant 
degenerative articular changes, and possible small loose body 
in the posterior aspect of the knee joint.

The impression on March 2004 X-rays of the right knee was 
borderline medial compartmental narrowing; tracks present in 
the distal femur and proximal tibia with overlying metal 
screws compatible with ACL repair; and borderline prominence 
of the medial tibial spine.

The impression on May 2004 VA MRI of the right knee was that 
there was no interval change in the appearance of the ACL and 
graft since the prior examination, persistent attenuation of 
the intercondylar portion noted; stable appearance of he 
menisci with postoperative appearance of the body and 
posterior horn of the medial meniscus without evidence of re-
tear; stable medial femoral condyle cartilage and subchondral 
bone abnormalities; and stable small joint effusion with 
possible posterior medial knee recess intraarticular body.  

The veteran was seen at the VA orthopedic surgery clinic in 
July 2004 with complaints of right knee pain and instability.  
He reported locking/popping and medial pain, with no swelling 
or giving way.  Physical examination revealed right knee 
range of motion from 0 to 120 degrees, no crepitus, positive 
mjlt, negative v/v, positive Lachman's with solid endpoint, 
2+nv, negative effusion, and a positive antalgic gait.  In a 
September 2004 outpatient treatment record it was noted that 
the veteran reported that he could walk about half a mile 
before the knee hurt, and that he could probably climb about 
20 to 30 steps.  The impression was right knee pain and 
instability not likely to completely resolve.

III.  Law and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Arthritis shown by X-ray findings is rated on the basis of 
limitation of motion under the appropriate limitation of 
motion code for the affected joint.  When there is arthritis 
with at least some limitation of motion, but which would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Codes 5003, 5010.
Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.

A General Counsel opinion held that separate ratings could be 
assigned for loss of functions of extension and flexion.  See 
VAOPGCPREC 9-04   General Counsel opinions have also held 
that separate ratings may be assigned for instability (Code 
5257) and for arthritis with limitation of motion (Codes 
5003, 5010, 5260, 5261).  VAOPGCPREC 9-98 and VAOPGCPREC 23-
97.

This appeal ensues from the initial rating assigned with the 
grant of service connection; separate ratings have been 
assigned for separate periods of time, based on the facts 
found (a practice called "staged ratings"). See Fenderson, 
supra.  The Board will evaluate the level of impairment due 
to the disability at each stage throughout the entire period, 
considering the possibility of additional staged ratings, 
under the Fenderson guidelines.  

A.  A rating in excess of 30 percent from June 1, 1997 
through April 7, 1999.

During the period from June 1, 1997 through April 7, 1999, 
the veteran's service-connected right knee residuals were 
rated as 30 percent disabling, based on the formulation of a 
20 percent rating under 38 C.F.R. § 4.71a, Code 5260, (for 
limitation of flexion of the leg), and a 10 percent rating 
under 38 C.F.R. § 4.71a, Code 5257 (for recurrent subluxation 
or lateral instability of the knee).  

Medical evidence from this period, (including service medical 
records, a February 1998 VA examination report, the report of 
a November 1998 MRI examination, and VA outpatient treatment 
records), reveals there was evidence of right knee arthritis, 
which is to be rated based on limitation of motion.  Range of 
motion testing during this period consistently showed full 
extension of the right knee (to 0 degrees), and flexion to 
between 125 and 145 degrees.  Such limitation does not even 
warrant a 10 percent rating under the diagnostic codes for 
rating based on limitation of motion (5260, 5261).  (There is 
some credible evidence that pain and fatigue on use of the 
knee resulted in additional disability.)  There is no 
evidence of more limitation of motion/function due to pain 
that would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App.  202 (1995).  Although a 
recent General Counsel opinion has held that separate ratings 
could be assigned for loss of extension and flexion, each, 
here, neither flexion nor extension is, of itself, limited to 
a compensable degree.  See VAOPGCPREC 9-04  

With regard to instability or subluxation, medical findings 
during this period included mild clinical laxity (December 
1998) and minimal instability (November 1998).  McMurray's 
testing was consistently found to be negative and Lachman's 
sign was found to be negative or +1.  Such degree of 
instability is no more than slight, and warrants no more than 
a 10 percent rating under Code 5257.

Consideration of rating under alternate criteria is not 
indicated, as pathology warranting such consideration 
(ankylosis) is not shown.

Consequently, for the period from June 1, 1997 through April 
7, 1999, a rating in excess of 30 percent is not warranted.

B.  A rating in excess of 30 percent from June 1, 1999 
through February 6, 2002.

Review of the medical evidence from this period, (including 
VA outpatient treatment records, the report of an October 
1999 VA examination, and the report of a February 2001 MRI), 
shows that range of motion tests documented that the veteran 
has full extension of his right knee (to 0 degrees), and 
flexion to between 110 and 130 degrees.  This degree of 
limitation by itself does not even warrant a 10 percent 
rating under the diagnostic codes for limitation of motion 
(5260, 5261).  However, a 10 percent rating is warranted for 
arthritis with painful (but noncompensably limited) flexion.  
While an examiner found weakness and fatigability in October 
1999, there is no evidence of greater limitation of function 
due to such that would warrant a higher rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  
Regarding instability or subluxation, it is notewhorthy that 
these symptoms appear to have been progressing in severity.  
On VA examination in October 1999, the right knee joint was 
reported to be unstable.  At that time, the examiner 
specifically reported "marked instability" of the right ACL 
and the medial collateral ligament.  Furthermore, the veteran 
reported right knee subluxation in December 2001.  This 
degree of instability is severe, and warrants an increase to 
the maximum 30 percent rating under Code 5257.

Consequently, for the period from June 1, 1999 through 
February 6, 2002, a 40 percent rating (and no higher) is 
warranted for the residuals of a right knee injury, (based on 
the formulation of a 10 percent evaluation under Code 5260, 
and 30 percent evaluation under Code 5257).

Consideration of further increase under alternate criteria 
(for ankylosis of the knee) is not indicated, as such 
pathology is not shown.

C.  A rating in excess of 40 percent from April 1, 2002.

Medical evidence from this period, (including VA outpatient 
treatment records, the report of a March 2004 VA examination, 
and the report of a May 2004 MRI), shows that range of motion 
studies revealed full extension of the right knee (to 0 
degrees), and flexion to between 120 and 135 degrees.  Once 
again, this degree of limitation by itself does not even 
warrant a 10 percent rating under the diagnostic codes for 
limitation of motion (5260, 5261).  However, the 10 percent 
rating is warranted for arthritis with painful (but 
noncompensable) limitation of flexion.  On VA examination in 
March 2004, the examiner specifically found no evidence of 
incoordination, weakness or fatigability; there is no 
evidence of more limitation of function that would warrant a 
higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Regarding instability or subluxation, the veteran was fitted 
with a custom Townsend OA Unloader brace in March 2002.  He 
noted continued problems with instability, documented in July 
2002 VA outpatient treatment records with objective findings 
including +1 medial opening with valgus stress, +2 Lachman's 
sign, +1 pivot, and +2 anterior drawer.  ACL insufficiency 
was diagnosed and a revision of the ACL reconstruction was 
discussed.  The VA examiner in March 2004 indicated that the 
veteran's knee was more or less static.  ACL insufficiency 
was noted, and there was evidence of instability with 
pivoting movements.  Such findings reasonably reflect severe 
instability, warranting the maximum 30 percent rating under 
Code 5257.

Combining the 30 percent rating for instability with the 10 
percent rating for arthritis with limited/painful motion 
results in the 40 percent rating that the RO had assigned.  
38 C.F.R. § 4.25.  To warrant a rating in excess of 40 
percent, it would have to be shown that there is greater 
limitation of motion, or ankylosis of the knee.  Such 
pathology is not shown.  


ORDER

A rating in excess of 30 percent for the veteran's residuals 
of a right knee injury from June 1, 1997 through April 7, 
1999 is denied.

A 40 percent combined rating for veteran's residuals of a 
right knee injury is granted from June 1, 1999 through 
February 6, 2002, subject to the regulations governing 
payment of monetary awards.

A rating in excess of 40 percent for the veteran's residuals 
of a right knee injury from April 1 2002 is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


